DETAILED ACTION
Claims 1 through 20 originally filed 21 June 2019. By amendment received 27 May 2020; claims 1, 14, 15, and 17 through 20 are amended. By amendment received 20 November 2020; claims 1 through 3, 12, 15, and 17 are amended and claim 11 is cancelled. By amendment received 22 March 2021; claims 1, 12, 15, and 17 are amended. By amendment received 8 October 2021; claims 1, 15, and 17 are amended. Claims 1 through 10 and 12 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 10 and 12 through 20 allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 15, and 17 are each drawn to a white light emitting laser source in which a laser irradiates a phosphor that converts the laser light to white light for emission. This arrangement is fixed on a particular mounting structure that is required to include features exemplified in Figure 54 of the present invention. The mounting structure is required to include a common support member on which both the phosphor for wavelength conversion and the laser are mounted with the laser mounted on the common support member by a submount. The common support member has an angled portion on which the laser is mounted and a planar portion on which the phosphor 
Hirano et al. (Hirano, JP Pub. 2015-022954) is notable for teaching a laser device and a phosphor arranged on a common support structure with angled and planar portions. However, Hirano discloses no relief features.
Nagahama et al. (Nagahama, US Pub. 2009/0003400) is notable for teaching a laser device and a phosphor arranged on a common support structure with angled and planar portions. However, Nagahama discloses no relief features.
Ichikawa et al. (Ichikawa, US 2001/0026991) is notable for teaching a laser device arranged on a surface with wires leading from the top of the laser to an adjacent lower surface. However, the surfaces adjacent to the laser mounting surface are vertical would therefore not have upper surfaces as are required of the relief features.
Takizawa et al. (Takizawa, US 2017/0093123) is notable for teaching a laser device arranged on a surface with wires leading from the top of the laser to an adjacent surface. However, the surfaces adjacent to the laser mounting surface are not at reflex angles relative to the laser mounting surface.
The prior art does not show relief features exhibiting all claimed requirements and used in the claimed manner. As such, claims 1, 15, and 17 are allowed.

Claims 2 through 10, 12 through 14, 16, and 18 through 20 each depend properly from one of claims 1, 15, and 17. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/SEAN P HAGAN/Examiner, Art Unit 2828